 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   LISA SHIRLENE SMITH,               )          CASE NO.: ED CV 19-01740 MRW
                                        )
12                      Plaintiff,      )          ORDER AWARDING EAJA FEES
                                        )
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   ONE HUNDRED SIXTEEN DOLLARS and 51/cents ($3,116.51), as authorized
22   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24
25         DATED: 12/14/2020        __________________________________
                                    HONORABLE MICHAEL R. WILNER
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             1
